DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 6-7, 9-10, and 12-13 are presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  However, Examiner notes that it appears that a translation of the priority document has not been filed.  Therefore, priority has not been perfected, and Examiner will be entitled to apply art up until the July 3, 2018 actual filing date of the instant application until such translation is provided.

Specification
Examiner objects to the specification for containing various grammatical informalities.  Examiner has attached a marked-up copy of the specification indicating where errors have occurred.  To the extent that the markings are not self-explanatory and are not corrected, Examiner will enumerate the remaining objections in a subsequent Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 10 contain the trademark/trade name SPARK1.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a software engine for large-scale data analytics and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20170169358) (“Choi”) in view of Holtzen et al. (EP 2996053) (“Holtzen”).
Regarding claim 7, Choi discloses “[a]n apparatus for updating a deep learning model, the apparatus comprising: 
at least one processor (onboard processor of a smart device can have computing resources and power to perform decentralized machine learning – Choi, paragraph 30); and 
a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations (data storage may include a non-volatile memory such as a flash memory, phase-change memory, DRAM, etc. – Choi, paragraph 30; instructions of software or firmware can be stored in local storage – id. at paragraph 35), the operations comprising:
receiving a new training data set sent by a client, the new training data set being detected by the client in a preset path (machine learning device may receive new data and determine whether an algorithm for processing the new data is available; if not, the machine learning device can download the algorithm from a host/client computer; if the algorithm is available, the machine learning device determines whether training data for processing the new data are available, and if not, the machine learning device may download the training data from the host/client computer – Choi, paragraph 53 [the client detects the training data by determining that they are suitable for training the chosen algorithm; preset path = path from client to machine learning device]; see also Fig. 4, ref. chars. 401-03 and 421-22); 
training a preset deep learning model based on the new training data set using a deep learning method to obtain a trained prediction model (machine learning device may receive new data and determine whether an algorithm for processing the new data is available; if not, the machine learning device can download the algorithm from a host/client computer [i.e., the algorithm is preset by the client]; if the algorithm is available, the machine learning device determines whether training data for processing the new data are available, and if not, the machine learning device may download the training data from the host/client computer; if the machine learning device runs the algorithm on the data using its own processor, the local processor can train on the sample data – Choi, paragraph 53 [so the algorithm after receiving the training data and training thereon is a trained prediction model]; decentralized machine learning system can have one or more server systems for collective deep machine learning – id. at paragraph 38; see also Fig. 4, ref. chars. 401-04 and 421-22); and 
updating the preset deep learning model to the prediction model so that the prediction model is used to perform a data prediction operation online2 (after receiving the training data [i.e., updating the preset model to the prediction model through training], the machine learning device applies the chosen algorithm to the new data using the local processor; the machine learning device can determine whether a pattern is found from the new data [finding a pattern = data prediction operation] – Choi, paragraph 54; paragraph 55 and Fig. 5 indicate that processing to find new patterns can be performed on new updated training data [suggesting that the relevant data operations are performed online as opposed to a single batch processing]), 
wherein training the preset deep learning model based on the new training data set using a deep learning method, comprises: 
selecting training data satisfying a preset condition from the new training data set as first training data, to generate a first training data set by the first training data, the preset condition being that the training data comprises feature information and a corresponding prediction result (self-learned data and algorithms for machine learning are stored in a storage controller; the storage can include training data [feature information], data with a label [prediction result], and a label index, which can collectively contain trained data; host/client computer can learn algorithms based on the training data, data with label, and label index [so the data are selected for training based upon whether they contain both feature information and a label] – Choi, paragraph 48); and 
training, through the deep learning method, the preset deep learning model based on the first training data in the first training data set (self-learned data and algorithms for machine learning are stored in a storage controller; the storage can include training data, data with a label, and a label index, which can collectively contain trained data [first training data set]; host/client computer can learn algorithms based on the training data, data with label, and label index, and the algorithm received from the connected devices [i.e., the received algorithm/preset model can be further trained to create a new algorithm via application of the trained data] – Choi, paragraph 48) …,
wherein training, through the deep learning method, the preset deep learning model based on the first training data comprises:
running a model training code written using the deep learning method (after downloading the algorithm and the training data from the host/client, the machine learning device applies the algorithm [model training code] to the new data using the local processor to determine whether a pattern is found in the new data – Choi, paragraph 54; see also paragraph 49 (disclosing that the host/client processor performs higher-level deep machine learning activities); note that Examiner deems all code written for the purpose of training a deep learning model to be “written using a deep learning method”), and using the model training code to train the preset deep learning model based on the first training data (after downloading the training data from the host/client, the machine learning device may apply [train] the algorithm to the new data using the local processor; the device then determines whether a pattern is found in the new data and, if so, the data and a pattern label are saved as metadata and the found pattern is added to a label index [i.e., the training data are continually updated based on the application of the algorithm to the new data and stored for later training] – Choi, paragraph 54).”  
Choi appears not to disclose explicitly the further limitations of the claim.  However, Holtzen discloses “training … the … model based on the first training data in the first training data set by using the feature information as an input of the … model, and the prediction result corresponding to the feature information as an output of the … model (in supervised learning, the computer learner (“classifier”) [model] is presented with training data representing example sets of inputs (“features”) and their corresponding outputs (“labels”) – Holtzen, paragraph 3) ….”
Holtzen and the instant application both relate to supervised machine learning and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to train the model by using the feature information as input and the prediction result as output, as disclosed by Holtzen, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would assist in the training of the system to map sets of features to the predicted label, thereby allowing the system to apply the general rule to a new set of features the system has not previously encountered.  See Holtzen, paragraph 2.

Claim 1 is a method claim corresponding to system claim 7 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 13 is a non-transitory computer storage medium claim corresponding to system claim 7 and is rejected for the same reasons as given in the rejection of that claim.
 
Regarding claim 9, Choi, as modified by Holtzen, discloses “[after selecting training data satisfying a preset condition from the new training data set as first training data, to generate a first training data set by the first training data,] storing the first training data in the first training data set to a target training data set (once the machine learning device downloads the training data [part of first training data set] from the host/client and runs the algorithm on the local processor, if a pattern is found from the new data, the machine learning device can save the data along with a pattern label as metadata and add the found pattern to the label index in the local storage – Choi, paragraph 54; see also Fig. 2 (showing local storage 260 that contains the training data 261, data with label 262, and label index 263, which, per paragraph 48, collectively comprise trained data [target training data set]); note that paragraph 55 and Fig. 5 clarify that the patterns and labels generated constitute updates to the training data and thus form part of the first training data set), wherein the target training data set is a preset training data set, and each time the preset deep learning model is trained, corresponding training data [are] acquired from the target training data set (machine learning devices can learn a new algorithm based on algorithms that other devices have learned and passed along [preset deep learning model]; host/client computer can learn algorithms based on the training data, data with label, and label index, and the algorithm received from connected devices and the new algorithms can be sent back to the devices – Choi, paragraph 48 [i.e., when the system trains an existing algorithm to create a new algorithm, it does so with the training data from the target set]; upon determining whether a pattern is found in new data, the machine learning device saves the data with label as metadata and adds the found pattern to a label index – id. at paragraph 54 [i.e., the target training data comprising the training data, data with label, and label index are preset by the application of the algorithm to new data]).”  

Claim 3 is a method claim corresponding to system claim 9 and is rejected for the same reasons as given in the rejection of that claim.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Holtzen and further in view of Han et al., “A Scalable Random Forest Algorithm Based on MapReduce,” in IEEE 4th Int’l Conf. Software Engineering and Service Sci. 849-52 (2013) (“Han”).
Regarding claim 10, neither Choi nor Holtzen appears to disclose explicitly the further limitations of the claim.  However, Han discloses that “selecting training data satisfying a preset condition from the new training data set as first training data, to generate a first training data set by the first training data, comprises: 
performing a preset MapReduce task or a preset Spark task to select the training data satisfying the preset condition from the new training data set and generat[ing] the first training data set (in the procedure for a SMRF algorithm, a random forest algorithm based on a MapReduce model, the map function [preset MapReduce task] selects the training dataset [first training data set] and the attributions randomly from the original dataset [new training data set] to build decision trees [preset condition = random selection] – Han, abstract and p. 850, paragraph spanning both columns).”  
Han and the instant application both relate to MapReduce-based machine learning and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Choi and Holtzen to select the training data using MapReduce, as disclosed by Han, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the training data to be selected efficiently and in extremely parallel fashion.  See Han, sec. I, first paragraph and p. 850, paragraph spanning both columns.

Claim 4 is a method claim corresponding to system claim 10 and is rejected for the same reasons as given in the rejection of that claim.
 
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Holtzen and further in view of Breckenridge et al. (US 20120191631) (“Breckenridge”).
Regarding claim 12, neither Choi nor Holzen appears to disclose explicitly the further limitations of the claim.  However, Breckenridge discloses that “a data monitoring tool is pre-installed on the client, the new training data set is detected by the client by periodically inspecting a training data set in the preset path using the data monitoring tool (system allows training data to be uploaded from the client computing system to the predictive modeling server system over the network; training data may include new training data that can be uploaded from the client computing system as additional training data become available; the client computing system may upload new training data periodically in batches or in a batch once a certain volume has accumulated – Breckenridge, paragraph 24 [i.e., the client may periodically inspect the new training data to determine whether enough data have accumulated to justify sending them to the predictive modeling system; note that the fact that the client is equipped to determine whether there are enough data to send to the server suggests that the client is equipped with a data monitoring tool]), [wherein] the data monitoring tool is installed on the client by a user to which the client belongs (system may include a user interface configured to receive user input specifying a data retention policy that defines rules for maintaining and deleting training data included in the training data repository – Breckenridge, paragraph 5; training data may also include initial training data comprising a relatively large volume the client entity has accumulated if the client entity is a first-time user of the system – id. at paragraph 24 [i.e., the client entity/user instructs the client to transfer the initial data to the predictive modeling system and subsequently instructs the predictive modeling system as to which data it is allowed to retain – i.e., the data monitoring tool of the client that determines what data to send to the predictive modeling server and retain thereon is configured by the user]), and the client periodically inspects whether a new training data set exists in the preset path after the installed data monitoring tool is initiated (system allows training data to be uploaded from client computing system to a predictive modeling server system; the training data may include new training data that can be uploaded from the client computing system as additional training data become available; the client computing system may upload new training data whenever the training data becomes available, periodically in batches, in a batch once a certain volume has accumulated, or otherwise – Breckenridge, paragraph 24) and a training data synchronization3 instruction is sent by the user (upon providing access to an initial predictive model trained with initial training data and receiving a series of training data sets from the client, it is determined whether a first condition is satisfied; the first condition may be that a command [instruction] is received to update the updateable predictive models included in the repository of trained predictive models, and if the condition is not satisfied, the system continues to receive training data sets from the client [so the command to update the models based on the training data functions as an instruction to synchronize the training data with the model] – Breckenridge, Fig. 6, ref. chars. 602-06 and paragraph 4), and 
wherein receiving a new training data set sent by a client comprises:
receiving the new training data set sent by the client in response to the training data synchronization instruction (after a series of training data sets are received from the client computing system, it is determined whether a first condition is satisfied, and if so, then an update of the predictive models stored in the predictive model repository occurs – Breckenridge, paragraph 72 and Fig. 6, ref. chars. 602-06; the first condition may be the receipt of a command to update the models – id. at paragraph 4 [i.e., the predictive models to be updated receive the training data sets used in the updating in response to the command to synchronize the training data with the models being sent]).”
Breckenridge and the instant application both relate to the updating of predictive models and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Choi and Holtzen to receive new training data periodically from the client in response to an instruction, as disclosed by Breckenridge, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the models to be dynamically updated as new data become available, thereby increasing the accuracy of the models.  See Breckenridge, paragraph 10.

Claim 6 is a method claim corresponding to system claim 12 and is rejected for the same reasons as given in the rejection of that claim.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, Applicant’s argument that Breckenridge, Khumoyun, and Rinott allegedly fail to disclose running model training code written using a deep learning method to train the preset deep learning model based on the first training data, Applicant’s Remarks dated May 2, 2022 (“Remarks”) 7-8, are moot because Examiner is using Choi to teach this limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849. The examiner can normally be reached M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN C VAUGHN/             Examiner, Art Unit 2125


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://spark.apache.org/.  While Examiner could not find any evidence that MAPREDUCE is also a trademarked term, and the presence of the term MAPREDUCE is not a basis for rejection, Examiner nonetheless recommends avoiding the use of the term because it is also the name of a product offered by the Apache Software Foundation.  See https://hadoop.apache.org/docs/r1.2.1/mapred_tutorial.html.
        2 It is unclear from the specification whether Applicant intends “online” to refer to machine learning that is updated sequentially in response to the continual receipt of new data or to refer to machine learning conducted via the Internet.  For purposes of examination, either interpretation will be deemed to read on the claim.
        3 Note that Examiner is interpreting “synchronize” to mean “to combine or coordinate.”  See Oxford Eng. Dictionary, def. 3 of “synchronize, v.”, https://www.oed.com/view/Entry/196396?redirectedFrom=synchronize#eid.